Plaintiffs by this action seek to have defendant, sheriff of Beaufort County, restrained and enjoined from enforcing in his county a criminal statute — chapter 349, Public-Local Laws 1925 — against them and others who have violated or who may hereafter violate its provisions, upon their allegation that said statute is void and unconstitutional.
From judgment dissolving a temporary restraining order theretofore issued, and dismissing the action, plaintiffs appealed to the Supreme Court.
Plaintiffs, by this action to restrain and enjoin defendant, sheriff of Beaufort County, from enforcing a criminal statute in said county, seek to present for decision the question as to the constitutionality of the statute. It has been repeatedly held that this cannot be done. Moore v.Bell, 191 N.C. 305, and cases therein cited. There are no sufficient allegations in the complaint that property rights of plaintiffs are or will be affected by the enforcement of the statute to bring the action within the principle recently restated in Angelo v. City of Winston-Salem,193 N.C. 207.
The temporary restraining order was improvidently made. The judgment dissolving this order and dismissing the action is
Affirmed.